c   .




    Hon. Ray Winder
    County Attorney
    Cooke County
    Gainesville, Texas
    Dear Sir:                Opinion No. o-7177
                             Re: Redemption by the original own-
                                  ers of land sold at foreclosure
                                  tax sales.
            We have your request for an opinion reading as follows:
            "Certain real estate in Cooke County has been
        recently sold at tax sale to private purchasers, and
        some of the original owners of such lands desire to
        redeem same.
            "The suits were filed by an attorney under con-
        tract with the-county of Cooke as well-as the City
        of Gainesville, covering State, County, City, and
        School taxes, the tax liens were duly foreclosed,
        and the property sold at public sale at the Court
        House door as provided by statute.
            "Information Is desired as to the amount required
        to be Daid by the original owners in order to redeem
        their land from tax sale?
            "Articles 7272 to 7283, R.C.S., provides for the
        sale of real estate, in certain cases, by the County
        Tax Collector. Said Article 7283, R.C.S., provides
        for redemption within the first year after sale by
        payment of the amount of money paid by the purchaser
        of the land plus 10%; 20% during th,esecond year.
        It is believed that this has nothing to do with fore-
        closure sales through the court.
            "Articles 7284-a and b, R.C.S. (Acts 1927) pro-
        vide for redemption from State, County and District
        tax sales by payment of double the amount paid by
        the purchaser at such sale.
            "Article 7345-b, section 12, R.C.S. (Acts 19X7-
        1939), provides for redemption by the owner within the
Hon. Ray Winder - page 2        o-7177



   first year of the redemption period, upon payment c?
   the amount paid for the property by the purchaser ?t
   the sale, plus 25% thereof, or withj~nthe last year 0:'
   the redemption period upon payment of amount paid f'c:r
   the property plus 50% thereof. Prov!sl.onis also rn~de
   for redemptlon thru the tax col!.ector:?s set forth 1.::
   Articles 7284 and 7285, R.C.S.
       "It isbelieved by the writer th:?t hrticle 7:1!5-b,
   se&Ion 12, R.C.S., is the applicable law with rei'erence
   to redemption by the original owners of land sold et fore-
   closure tax sales, but some of the purchasers et such
   sales are demanding double the amount ;re!dby them for
   the property, as specified in Articles '(3c?h-a
                                                 n?r'5, R.C.S.
   It appears to the writer that Article 7345-b and !rticles
   7284-a and b cover exactly the same matter and ore incon-
   sistent, and that therefore Article 734j-b cont?*::lr:
                                                       be-
   cause it is the later law.
       "Information is further desired as to rneth+ ?f re-
   demption where the~owner redeems directl:-fro:;:the 'par-
   chaser at the sale; Articles 7284, 7284-e end :I,and
   7345-b) section 12, R.C.S., provide for the r~:3e::i:~ti~n
   of property sold at tax sale and fix the TIOU~? to be
   paid to the purchasers at tax sale, but th'sre 3rticl.es
   fall to Provide how such redemptions shall bz ~:!,~:ur-
   chaser at tax sale to the original owner would probably
   be sufficient. But it seems some defi.ni.te rule could be
   followed in this matter."
       You state:
       "It is believed by the writer that Artclc 7345-b,
   sectlon 12 R.C.S., is the applicable law w'.threference
   to redemption by the original ownerc of Tan? sold at
   foreclosure tax sales, but some of the purc'>?rersat
   such sales are demanding double the amount :::Iid
                                                   by them
   for the property, as specified in Articles :??k? and b,
   R.C.S. It appears~to the writer that Article "?:!j!-5-b
   and Articles 7284-a and b cover esactlg the zeme matter
   and are inconsistent, and that therefore Art".cle:34j-b
Hon. Ray Winder - page 3        O-7177


    controls because it is the later law."
You are correct in believing that Article 7345-b controls.
        The~'Supreme~
                    Court in passing upon a case with facts
9imilar to those stated in,your request, to wit: ,Xty of El
Paso v. Fortl, 181 S.W. 2d, p. 579 said:
       "We perceive the controlling question for deter-
   mination to'be whether OP not Article 7345b, Sec. 12,
   Vernon's Civ. St., prescribes the exclusive method
   for redeemlng property sold under a judgment of 'ore-
   closure for taxes in suits brought und,erthe E.oJislons
   of that article. The Act, Article m,      had for its
   chief purpose the prevention of a multiplicity of
   suits by providing for the inclusion of all taxing
   units in one action and adjudicating the claims of .
   all units in.a suit brought by any one or more of such
   units. Willacg County Water Control &~Imp. District v.
   Lewis, Tex. Clv. App., 119 S.W.2d 159, and Pearsall
   Independent School District v. Widner, Tex. Civ, App.,
   136 s.w. 2d 647. * * *

       "The section with'whlch we are primarily concerned Is
   Section 12, relating to the question of the right to redeem
   from such sale. It is as follows:
       "In all suits heretofore or hereafter filed to
   collect delinquent taxes against property, judgment in
   said suit shall provide for issuance of writ of posses-
   sion within twenty (20) days after the period of redemp-
   tion shall have expired to the purchaser at foreclosure
   sale or his assigns; but whenever land is sold under
   judgment-in such suit for taxes, the owner of such
   property, or anyone having an interest therein, or
   their heirs, assigns or legal representatives, may with-
   in two (2) years from the date of such sale, have the
   right to redeem said property on the following basis,
   to-wit: (1) within the first year of the redemption
   perlod, upon the payment of the amount bid for the
   property b the purchaser at such sale, including a
   One ($1.007 Dollar tax deed recording fee and all taxes,
   penalties, interest and costs thereafter paid thereon,
   plus twenty-five per cent (25%) of the aggregate total;
   (2) within the last year of the redemption period, upon
   the payment of the amount bid for the property by the
   purchaser at such sale, including a One ($1.00) Dollar
   tax deed recording fee and all taxes, penalties, interest
   and costs thereafter paid thereon, plus fifty per cent
   (50$) of the aggregate total.
Ron. Ray Winder - page 4         o-7177



        "'In addition to redeeming direct from the purchaser
as aforesaid, redemption may also be made upon the basis here-
inabove defined, as provided in Articles 7284 and 7285 of the
Revised Civil Statutes of Texas of 1925.'
        "At the time of the enactment of the Act in question
there were in effect various articles of the statutes relat-
ing to redemption from tax sales, among them being Article
7340, R.C.S., reading as follows:

        "'Where lands or lots shall hereafter be sold to the
State or to any city or town for taxes under decree of court
in any suit or suits brought for the collection of taxes
thereon or by a collector of taxes, or otherwise, the owner
or any one having an interest in such lands or lots shall
have the right at any time within two years from the date of
sale to redeem the same upon payment of the amount of taxes
for which sale was made, together with all costs and penalties
required by law, and also payment of all taxes, interest, pen-
alties and costs on or against said land or lots at the time
of the redemption.'
        "It was the view of the Honorable Court of Civil Ap-
peals that Article 7340 is a soecial law while Article 7345b
is a general law, that under the rule that the enactment of a
general law does not ordinarily operate as a repeal of a spe-
cial law by implication, Article 7340 was not repealed by
Article 7345b and that, therefore, respondent was entitled
to redeem her property by paying the amount prescribed In said
Article 7340, and was not required to pay the additional amount
of penalties prescribed in Article 7345b. We find ourselves
unable to agree with this conclusion.
        "It is not necessary for us to decide in this case
whether or not Article 7345b, Section 12, repealed and made
wholly inooerative Article 7340 or any other article relating
to redemption from tax foreclosures. It might be held in cases
where onlv one taxing unlt is a parts and no other taxing unit
has a claim for delinouent taxes that such articles are still
ineffect, but that they do not operate in a case brought under
7345b, but we do not pass on that question. Article 7345b pre-
scribes a method of redemption in all cases brought under that
article under which, if one taxing unit bids in the property,
it takes same as trustee for the other taxing units in whose
favor judgment ran in the foreclosure suit. Until Article 7345b
was enacted a suit like the instant one, in which all taxing
units became parties, was unauthorized. Prior to its enactment
there were various statutes with reference to redemption. For
example, these articles may be cited: Articles 1065, 7284a and
7340, Vernon's Civ. St., each being applicable in the character
Hon. Ray Winder - Page 5         o-7177



of suit to which it related, Their provisions varied widely.
It seems clear to us that when the Legislature enacted 7345b,
whereby all taxing units could be joined in one suit and the
property bid in by one such suit for the benefit of all; and
prescribing the terms upon which same might be redeemed, it
intended thatthose terms should governsIn all cases of rzemp-
tion in %hat character of suit regardlessof who became the
purtihaserat-the sale. The confusion which wouldresult from
 a contrarg'ho~&ing in a caselYke'2ne "instantone, 'Is dov'lous.
 To determine the amount to be paid to the variousunits, if
 possible to do so, when under the statutes above cited differ-
 ent terms'were prescribed would bring into play some highly
 involved computations.~ We cannot ascribe to the Legislature
 the intent to create confusion when its evident purpose was
 simpliCication and clarity.
        "But the amount cannot be so determined, for to hold
that the various statutes above cited should be applied in de-
termining the amount of money required to be paid in order to
redeem in a case like the instant one, would create an impos-
sible situation. In this case one of the taxing units is a
district. Under Article 7284a, in order to redeem as against
a district, the owner would be required to pay 'double the'a-
mount paid by the purchaser at such sale.' That is the only
basis for redemption of land sold under a decree in favor of
a district, if Article 7345b, Sec. 12, is not applicable.
Hinkson v. Lorenzo Independent School~Distritit,Tex. Civ. App.,
109 S.W.2d 1008. Under Article 7340, the basis is the amount
ofdelinquent taxes for which the sale is made. Under Article
7345b, Sec. 8, the bid of a taxing unit may be less than the
amount of the taxes found to be owing. While the amount bid
irithis case by the City was the total amount owing to all of
the taxing units, still it would not be contended that the
owner would be required to pay double that amount to redeem
from the district alone in addition to the amount required to
be paid to the other taxing units under Article 7340. Without
a basis of computation applicable to all of the taxing units
under the various redemption statutes in existence at the time
Article 7345b was enacted those statutes cannot be made to
apply in a case like the instant one brought under that article."
(Emph. ours)
        The above fully answers your question as to the amount
to be paid the purchaser by the owner under a state of facts
related in your request.
        Your inquiry as to the "method of redemption where~the
owner redeems directly from the,purchaser at the tax sale", our
answer is that a quit claim deed should be obtained and placed
of record. Of course, if the owner and purchaser cannot agree
on the amount, the owner can redeem from the tax collector in
Ron. Ray Winder - page 6        o-7177


the manner provided by Arts. 7284 and 7285 and place the re-
ceipt issued to him of record.
        If the owner and purchaser agree on the amount but
the owner refuses to give the quit claim deed or a recordable
receipt, the owner can file suit in Trespass to Try Title and
pay as a tender the amount due the purchaser Fnto the reglstrg
of the Court and obtain judgment against the purchaser and
obtain a certified copy thereof and record It in the County
Clerk's office.
        We trust that the above answers your questions.
                               Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                               By S/SOS. V. Frnka
                                    Jos. V. Frnka
                                    Assistant
JVF:djm:wc

APPROVED APR 17, 1946
s/Grover Sellers
ATTORNEYGENERAL OF TEXAS
Apporved Opinion Committee By s/BWB Chairman